      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 BJC CREWBOATS, LLC                                      CIVIL ACTION


 VERSUS                                                  NO: 21-860


 CREOLE OPERATING, LLC                                   SECTION: “J” (2)

                               ORDER & REASONS

       Before the Court is a Motion for Summary Judgment (Rec. Doc. 11) filed by

Plaintiff, BJC Crewboat, LLC; an opposition filed thereto by Defendant, Creole

Operating, LLC (Rec. Doc. 13); and a reply by Plaintiff. (Rec. Doc. 17). Having

considered the motion and legal memoranda, the record, and the applicable law, the

Court finds that the motion should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      Plaintiff, BJC Crewboat, LLC, operates crew boats that service the oil and gas

industry in the Gulf of Mexico. In August 2019, Plaintiff entered into a Master Service

Agreement (“MSA”) with Oil & Gas Operators, LLC, which was executed by Wiley

Conn. (Rec. Doc. 11-4). In November 2020, Wiley Conn executed an assignment of the

MSA from Oil & Gas Operators, LLC to Defendant, Creole Operating, LLC. (Rec. Doc.

13-3 at p. 1). In addition, Wiley Conn executed an On-Hire Agreement on behalf of

Defendant. (Rec. Doc. 11-3).

      Pursuant to these agreements, M/V MISS BRENDA was under time charter to

Defendant for approximately 4½ months. The charter commenced on November 30,

2020. On December 31, 2020, Plaintiff invoiced Defendant for the December charter
                                          1
      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 2 of 6




hire, which Defendant paid. However, Defendant has not paid the subsequent

invoices issued by Plaintiff.

      In response to Defendant’s failure to pay, Plaintiff filed suit, seeking the

principal amount of the charter hire, contractual pre-judgment interest on that

amount, as well as costs and attorney’s fees incurred in connection with the filing of

the suit. Subsequently, Plaintiff filed the instant motion for summary judgment,

arguing that there is no genuine issue of material fact, and thus, it is entitled to

judgment as a matter of law.

                                LEGAL STANDARD

      Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)); Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.



                                           2
      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 3 of 6




       If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving

party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party's evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party's claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.

                                      DISCUSSION

       Defendant concedes that Plaintiff performed its obligations under the contract

but argues that it does not have to pay Plaintiff for its performance at this time for

various reasons. Specifically, Defendant raises three distinct arguments in opposition

to summary judgment: (1) the MSA is silent with regards to the time for payment; (2)

the MSA was amended through an oral agreement, which conditioned payment on



                                              3
      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 4 of 6




revenue that Defendant earned from its oil leases; and (3) Defendant’s payment

obligations were suspended due to a force majeure. In the alternative, Defendant

argues that this motion is premature, and it is entitled to take discovery pursuant to

Rule 56(d). The Court shall address each of these arguments in turn.

        I.    THE MSA IS NOT SILENT BECAUSE          IT   INCORPORATES   THE   ON-HIRE
              AGREEMENT BY REFERENCE

      Defendant contends that the MSA is silent with regard to the time for

payment. While this is technically true, the MSA also incorporates any work orders

containing the details of any charter by reference. (Rec. Doc. 11-4 at p. 3). Article 2,

Section 2.4 of the MSA specifies that, in the case of a conflict between a work order

and the MSA, the terms of the MSA prevails. (Id.). Stated differently, if there is no

conflict between the MSA and the work order, then the terms of the work order are

binding.

      The MSA specifies that maritime law applies to this contract with Louisiana

law acting as a supplement. (Rec. Doc. 11-4 at p. 15). Louisiana is a four corners state,

meaning that the intent of the parties to a contract must be determined exclusively

by the words of the contract when they are clear and explicit and lead to no absurd

consequences. La. Civ. Code art. 2046. The On-Hire Agreement unambiguously

requires payment within 30 days after issuance of each invoice. (Rec. Doc. 11-3).

There is nothing absurd about this requirement. Thus, the On-Hire Agreement’s term

for payments is controlling, and Defendant has failed to timely meet its payment

obligation.




                                           4
      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 5 of 6




       II.   THE TERMS OF PAYMENT WERE NOT MODIFIED BY ORAL AGREEMENT

      Next, Defendant argues that the terms of payment were modified by oral

agreement. Specifically, Defendant alleges that Wiley Conn and Beau Cheramie,

principal of Plaintiff, came to an oral agreement that Defendant’s payments would be

paid out of the revenue derived from oil leases owned by Defendant. In support of this

defense, Defendant attached the affidavit of Wiley Conn. (Rec. Doc. 13-1).

      This defense also misses the mark. Article 10, Section 10.2 of the MSA requires

that any amendment to the MSA be executed in writing. (Rec. Doc. 11-4 at p. 16).

Accordingly, the alleged oral modification was formally insufficient to modify the

terms of payment.

      III.   THE MSA SPECIFICALLY WAIVES THE FORCE MAJEURE DEFENSE FOR
             FAILURE TO MEET PAYMENT OBLIGATIONS

      Defendant also argues that its payment obligations were suspended due to

force majeure events, specifically: (1) the COVID-19 pandemic; (2) the government’s

response thereto; (3) abnormal freezing due to extreme weather conditions; and (4)

pipeline holes (presumably caused by the freezing). (Rec. Doc. 13 at p. 3-4). Article

10, Section 10.1 of the MSA explicitly waives the force majeure defense in the case of

failure to make payments. (Id.). Therefore, this argument must also fail.

      IV.    DISCOVERY WOULD NOT LEAD TO ADDITIONAL MATERIAL FACTS

      Finally, Defendant argues that the Court should defer ruling on this motion in

order to allow it to conduct discovery to support its defenses. Specifically, Defendant

seeks to conduct additional discovery regarding the parties’ intended payment

schedule. (Rec. Doc. 13-2). As stated above, the On-Hire Agreement unambiguously


                                          5
      Case 2:21-cv-00860-CJB-DPC Document 20 Filed 08/13/21 Page 6 of 6




required Defendant to pay Plaintiff within thirty days of being invoiced. (Rec. Doc.

11-3). Further discovery on the issue of liability would be futile because it would not

change the terms of the contract.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment

(Rec. Doc. 11) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff shall file a motion for costs and

attorney’s fees along with a proposed final judgment within 21 days of the issuance

of this order. Defendant shall file an opposition to said motion and proposed final

judgment within 7 days of their filing.

      New Orleans, Louisiana, this 13th day of August, 2021.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




                                          6
